DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structural tubes extending through the sleeve and a spine made of shape memory material must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “structural tubes extending through the sleeve along the base portion and the arm portion of the first prong on opposite sides of the wire”.  It is unclear what applicant intends “on opposite sides of the wire” to be, the specification paragraph 0491 states that the wire is along the tube however it is unclear what the opposite sides of the wire is or could be.   
Claim 13 recites “wherein the base portion of the first prong is connected to the clip with a body”.  As shown in the drawings the base portion of the prongs, either the first or second, is connected to the device body and not to the clip itself.   It is also unclear, based on this language, if “a body” is directed towards a body of the device or a body (a patients body).  
Claims 14-15 are also rejected in that they depend a previously rejected claim (13). 
Claims 12-15 are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).    No prior art will be used at this time.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 18-19, 21-22, 24-25, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rys US 2018/0272122 in view of Donoghue et al. US 8,386,050.
Regarding claims 1-3, 5-7, 9, 18, 19, 24-25, 27, 28 and 30:  Boling disclose a clip 1304 (figure 13) configured to anchor the subcutaneously implantable device to muscle, bone or first tissue (“intercostal space”, paragraph 0088); a first prong 1322 (figure 13) with a proximal end secured adjacent to the clip (figure 13 shows the prong/lead attached to the body 1302 of the implant just below the clip) and a distal end extending away from the clip and configured to contact a second organ, nerve or second tissue (paragraph 0037); and a first electrode (paragraphs 0037-0038) to contact the second organ, nerve or tissue.   However, Rys does not specifically disclose a cable coupled to the first electrode and connected to a remote device to electrically coupe the subcutaneous device to the remote device.   Donoghue however teaches of a neural interface 100 (figures 1-2) which includes an electrode array implanted in the brain of the subject (column 4, lines 60-67) which includes a multi-conductor cable connected to an interface portion 130A (figures 1-2) which exits the patients skin (i.e. positioned outside the patient’s body) and is operably attached to an external unit 130B.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Boling to include a cable 160 (figure 2) which exits the patient’s body however is operably attached to the implanted component, as taught by Donoghue, in order to properly calibrate the implanted portion (Donoghue column 6, lines 14+).   Specifically regarding claim 24:  Donoghue further teaches that the external controller 130B is designed to receive sensor signals and process those signals, which is considered to be configured to provide monitoring of the second tissue where the electrodes reside.  It therefore would have also been obvious to one of ordinary skill in the art at the time the invention was filed to modify Boling to further include monitoring circuitry external to the patient, as taught by Donoghue, in order to appropriately process the signals.  Specifically regarding claim 3 and 5-7:   Donoghue further teaches of a multiconductor cable 140/160 (figures 1-2), which includes a conductor for each electrode.  The cable is clearly insulated and/or has an insulative sheath which is considered to create a lumen for the electrical conductors. Donoghue further teaches that the cable includes a first connector connected to the implant (See figures 1-2) which conductively couples the cable and a second connector which couples the cable to the remote device (figures 1-2). 

    PNG
    media_image1.png
    616
    599
    media_image1.png
    Greyscale
Regarding claims 10-11:  Rys further discloses a base portion on the proximal end of the first prong and secured adjacent to the clip; an arm portion extending from the base portion and a contact portion extending from the arm and positioned to terminate at  the distal end with an electrode of the first prong and configured to contact the organ, nerve or tissue (paragraph 0058).
Regarding claim 21-22:   The claims are directed towards a second prong also secured adjacent to the clip which is configured to contact a second organ, nerve or tissue with an electrode. Rys discloses the use of multiple leads (considered to be prongs, paragraph 44). 

Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rys US 2018/0272122 in view of Donoghue et al. US 8,386,050 and further in view of McGeehan et al. US 2016/0067478.
Regarding claims 4 and 26:  Rys/Donoghue discloses the claimed invention however Rys/Donoghue does not specifically disclose that the implant is a pacemaker.   McGeehan however teaches of a similar subcutaneous device (figure 4A) which is a pacemaker (paragraphs 0038-39).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rys/Donoghue to include a pacemaker, as taught by McGeehan, in order to facilitate treatment of cardiac arrhythmias (paragraph 0039 McGeehan). 

Claims 8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rys US 2018/0272122 in view of Donoghue et al. US 8,386,050 and further in view of McGeehan et al. US 2016/0067478 and further in view of Legay et al. US 9,884,194.
Regarding claims 8 and 29:  Rys/Donoghue/McGeehan discloses the claimed invention however Rys/Donoghue/McGeehan does not specifically disclose the use of an IS-1 connector.   Legay however teaches of an IS-1 connector (column 5, line 2).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was file to modify Rys/Donoghue/McGeehan to include an IS-1 connector in order to operably connect the lead to the signal generator. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rys US 2018/0272122 in view of Donoghue et al. US 8,386,050 and further in view of Reddy et al. US 2018/0193060.
Regarding claim 16:  Rys/Donoghue discloses the claimed invention however Rys/Donoghue does not specifically disclose a shape memory spine.  Reddy however teaches of a lead with a shape memory material (figures 10-11 and paragraph 0108).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rys/Donoghue to include a shape memory spine (considered to be the shape memory material) as taught by Reddy, in order to assume the desired shape once implanted. 

Claim 17 is  rejected under 35 U.S.C. 103 as being unpatentable over Rys US 2018/0272122 in view of Donoghue et al. US 8,386,050 and further in view of Sunagawa et al. US 2015/0025591. 
Regarding claim 17: Rys/Donoghue discloses the claimed invention however Rys/Donoghue does not specifically disclose a spherically shaped electrode.   Sunagawa however teaches of a spherical electrode (Abstract, paragraph 0047).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rys/Donoghue to include a spherically shaped electrode, as taught by Sunagawa, in order to reduce damage (paragraph 0047 Sunagawa). 

Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over Rys US 2018/0272122 in view of Donoghue et al. US 8,386,050 and further in view of Zhang et al. US 7,512,441.
Regarding claim 20: Rys/Donoghue discloses the claimed invention however Rys/Donoghue does not specifically disclose that the prong is configured to contact the ventricle or atria of the patient.  Zhang however teaches of contacting both the atria and ventricles (figure 1).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rys/Donoghue to include contacting the atria or ventricles, as taught by Zhang, in order to “enhances the ability of the system to automatically detect whether an electrical stimulus results in heart capture or contraction” (Zhang abstract).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rys US 2018/0272122 in view of Donoghue et al. US 8,386,050 and further in view of Kraemer et al. US 2010/0268041.
Rys/Donoghue discloses the claimed invention however Rys/Donoghue does not specifically disclose a defibrillation coil on the prong/lead.  It is noted that the limitations of being electrically coupled externally are already met in the claim 1 rejection.   Kraemer however teaches of a defibrillation coil 40 (figure 1) positioned on the lead (paragraph0065).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rys/Donoghue to include a defibrillation coil positioned on the lead/prong as, taught y Kraemer, in order to deliver defibrillation shocks. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Osypka US 2005/0228470 discloses structural stiffening tubes 31a-31c along the lead.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792